Exhibit 10.5

EXECUTION VERSION

SMART ABS SERIES 2014-1US TRUST

REGULATION AB COMPLIANCE AGREEMENT

MACQUARIE LEASING PTY LIMITED

ABN 38 002 674 982

MACQUARIE BANK LIMITED

ABN 46 008 583 542

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

ABN 11 005 357 522

MACQUARIE SECURITIES MANAGEMENT PTY LIMITED

ABN 26 003 435 443

PERPETUAL TRUSTEE COMPANY LIMITED

ABN 42 000 001 007

THE BANK OF NEW YORK MELLON

MACQUARIE BANK LIMITED

ABN 46 008 583 542

 

 

 

 

LOGO [g687594g13d08.jpg]



--------------------------------------------------------------------------------

CONTENTS

 

Clause         Page 1.   

Definitions and Interpretation

   2 2.   

SEC Reporting Requirements

   3 3.   

Compliance with Regulation AB

   3 4.   

Limitation of liability

   4 5.   

Miscellaneous

   5

 

1



--------------------------------------------------------------------------------

THIS AGREEMENT is made at Sydney on 4 March 2014

PARTIES:

 

(1)

MACQUARIE LEASING PTY LIMITED ABN 38 002 674 982 of Level 1, 1 Martin Place,
Sydney, NSW 2000 (MLPL, the Seller and the Servicer).

 

(2)

MACQUARIE BANK LIMITED ABN 46 008 583 542 of Level 1, 1 Martin Place, Sydney,
NSW 2000 (Fixed Rate Swap Provider).

 

(3)

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED ABN 11 005 357 522 of 242 Pitt
Street, Sydney NSW 2000 (Currency Swap Provider).

 

(4)

MACQUARIE SECURITIES MANAGEMENT PTY LIMITED ABN 26 003 435 443 of Level 1, 1
Martin Place, Sydney, NSW 2000 (the Manager).

 

(5)

PERPETUAL TRUSTEE COMPANY LIMITED ABN 42 000 001 007 in its capacity as trustee
of the Series Trust of Level 12, Angel Place, 123 Pitt Street, Sydney, NSW 2000
(the Trustee).

 

(6)

THE BANK OF NEW YORK MELLON, of 101 Barclay Street, Floor 7-East, New York, New
York 10286 (the US$ Note Trustee, the Principal Paying Agent, the US$ Note
Registrar and the Agent Bank).

 

(7)

MACQUARIE BANK LIMITED ABN 46 008 583 542 of Level 1, 1 Martin Place, Sydney,
NSW 2000 (MBL).

BACKGROUND:

 

(A)

This Agreement relates to the SMART ABS Series 2014-1US Trust constituted
pursuant to the Master Trust Deed and the Trust Creation Deed.

 

(B)

The parties are entering into this Agreement for the purpose of ensuring that
certain rights and obligations set out in certain other Transaction Documents
referred to herein are binding upon, and enforceable by, certain parties which
are not privy to those other Transaction Documents.

OPERATIVE PROVISIONS

 

1.

DEFINITIONS AND INTERPRETATION

 

1.1

Definitions

In this Agreement, unless the contrary intention appears:

Deed of Assumption means the Deed of Assumption dated 27 February 2007 between
Macquarie Securities Management Pty Limited ABN 26 003 435 443 and Perpetual
Trustee Company Limited ABN 42 000 001 007.

Master Trust Deed means the Master Trust Deed dated 11 March 2002 between the
Manager and Permanent Custodians Limited ACN 001 426 384, the rights and
obligations of which were assumed by Perpetual Trustee Company Limited ACN 000
001 007 pursuant to the Deed of Assumption, as amended and supplemented from
time to time.

Series Supplement means the Series Supplement relating to the Series Trust,
dated on or about the date of this Agreement between the Trustee, the Manager,
MBL and MLPL.

 

2



--------------------------------------------------------------------------------

Series Trust means the trust known as SMART ABS Series 2014-1US Trust
established pursuant to the Master Trust Deed and the Trust Creation Deed.

Swap Provider means each of the Currency Swap Provider and the Fixed Rate Swap
Provider.

Trust Creation Deed means the Trust Creation Deed dated 26 February 2014
executed by Perpetual Trustee Company Limited in accordance with the Master
Trust Deed, as amended and supplemented from time to time.

 

1.2

Interpretation

Clause 1.2 of the Series Supplement is incorporated into this Agreement as if
set out here in full with any necessary amendments to clause references and
references to other documents.

 

1.3

Series Supplement definitions

Unless defined in this Agreement, words and phrases defined (including by
incorporation from, or by reference to, another document) in the Series
Supplement have the same meaning in this Agreement. Where there is any
inconsistency in a definition between this Agreement (on the one hand) and the
Series Supplement (on the other hand), this Agreement prevails.

 

1.4

Transaction Document

This Agreement is a Transaction Document in relation to the Series Trust.

 

2.

SEC REPORTING REQUIREMENTS

The Manager undertakes, in favour of each of the US$ Note Trustee and the
Principal Paying Agent, to comply with all reporting and other obligations
imposed upon it by clause 16.3 of the Series Supplement.

 

3.

COMPLIANCE WITH REGULATION AB

 

  (a)

(Series Supplement): Notwithstanding that it may not be a signatory to the
Series Supplement, each party to this Agreement (other than MBL or any Swap
Provider) acknowledges and agrees with each other party to this Agreement (other
than MBL or any Swap Provider) that it is bound by, and may enforce, the terms
of clause 16.3 and 16.4 of the Series Supplement to the extent that the terms of
those clauses purport to apply to it.

 

  (b)

(Agency Agreement): Notwithstanding that it may not be a signatory to the Agency
Agreement, each party to this Agreement (other than MBL or any Swap Provider)
acknowledges and agrees with each other party to this Agreement (other than MBL
or any Swap Provider) that it is bound by, and may enforce, the terms of clause
16.15 of the Agency Agreement to the extent that the terms of that clause
purport to apply to it.

 

  (c)

(Currency Swap Agreement): Notwithstanding that MLPL may not be a signatory to
the Currency Swap Agreement, each of MLPL and the Currency Swap Provider
acknowledges and agrees with each other that:

 

  (i)         (A)

MLPL is bound by the terms of Part 5(29) of the Currency Swap Agreement to the
extent that the terms of that Part purport to apply to MLPL, and MLPL may
enforce the terms of Part 5(29) of the Currency Swap Agreement against the
Currency Swap Provider to the extent that the terms of that Part purport to
impose obligations on the Currency Swap Provider for the benefit of MLPL; and

 

3



--------------------------------------------------------------------------------

  (B)

the Currency Swap Provider is bound by the terms of Part 5(29) of the Currency
Swap Agreement to the extent that the terms of that Part purport to apply to the
Currency Swap Provider, and the Currency Swap Provider may enforce the terms of
Part 5(29) of the Currency Swap Agreement against MLPL to the extent that the
terms of that Part purport to impose obligations on MLPL for the benefit of the
Currency Swap Provider; and

 

  (ii)

MLPL may require, for its own benefit, performance by the Currency Swap Provider
of any obligations imposed upon the Currency Swap Provider under Sections
4(a)(i) and (ii) and Part 3 of the Currency Swap Agreement which, pursuant to
their terms, are obligations imposed for the benefit of the Manager or the
Trustee.

 

  (d)

(Fixed Rate Swap Agreement): Notwithstanding that MLPL may not be a signatory to
the Fixed Rate Swap Agreement, each of MLPL and the Fixed Rate Swap Provider
acknowledges and agrees with each other that:

 

  (i)         (A)

MLPL is bound by the terms of Part 5.B(13) of the Fixed Swap Agreement to the
extent that the terms of that Part purport to apply to MLPL, and MLPL may
enforce the terms of Part 5.B(13) of the Fixed Swap Agreement against the Fixed
Rate Swap Provider to the extent that the terms of that Part purport to impose
obligations on the Fixed Rate Swap Provider for the benefit of MLPL; and

 

  (B)

the Fixed Rate Swap Provider is bound by the terms of Part 5.B(13) of the Fixed
Rate Swap Agreement to the extent that the terms of that Part purport to apply
to the Fixed Rate Swap Provider, and the Fixed Rate Swap Provider may enforce
the terms of Part 5.B(13) of the Fixed Rate Swap Agreement against MLPL to the
extent that the terms of that Part purport to impose obligations on MLPL for the
benefit of the Fixed Rate Swap Provider; and

 

  (ii)

MLPL may require, for its own benefit, performance by the Fixed Rate Swap
Provider of any obligations imposed upon the Fixed Rate Swap Provider under
Sections 4(a)(i) and (ii) and Part 3 of the Fixed Rate Swap Agreement which,
pursuant to their terms, are obligations imposed for the benefit of the Manager
or the Trustee.

 

4.

LIMITATION OF LIABILITY

 

4.1

Trustee’s limitation of liability

Clause 17 of the Series Supplement is incorporated into this Agreement as if set
out here in full with any necessary changes to clause references and document
references.

 

4.2

US$ Note Trustee’s limitation of liability

Clause 8.3 of the US$ Note Trust Deed is incorporated into this Agreement as if
set out here in full with any necessary changes to clause references and
document references.

 

4



--------------------------------------------------------------------------------

5.

MISCELLANEOUS

 

5.1

No obligation between certain parties

Notwithstanding any other provision of this Agreement but without limiting any
other Transaction Document, nothing in this Agreement gives rise to any
obligation or liability on the part of:

 

  (a)

the US$ Note Trustee, the Principal Paying Agent, the US$ Note Registrar or the
Agent Bank in favour of MBL or any Swap Provider; or

 

  (b)

MBL or any Swap Provider in favour of the US$ Note Trustee, the Principal Paying
Agent, the US$ Note Registrar or the Agent Bank.

 

5.2

Amendments

This Agreement may be amended only by written agreement between all parties to
this Agreement, provided that the Manager and the Trustee may only agree to such
amendment in accordance with the provisions of clause 25 of the Master Trust
Deed and for this purpose references in that clause to a Series Supplement will
be taken to be references to this Agreement.

 

5.3

Governing Law

This Agreement is governed by the laws of the Australian Capital Territory.

 

5.4

Jurisdiction

 

  (a)

(Submission to jurisdiction): Each party to this Agreement irrevocably submits
to and accepts, generally and unconditionally, the non-exclusive jurisdiction of
the courts and appellate courts of the Australian Capital Territory with respect
to any legal action or proceedings which may be brought at any time relating in
any way to this Agreement.

 

  (b)

(Waiver of inconvenient forum): Each party to this Agreement irrevocably waives
any objection it may now or in the future have to the venue of any such action
or proceedings and any claim it may now or in the future have that any such
action or proceeding has been brought in an inconvenient forum.

 

5.5

Severability of Provisions

In the event that any provision of this Agreement is prohibited or unenforceable
in any jurisdiction such provision will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

5.6

Counterparts

This Agreement may be executed in any number of counterparts and all of such
counterparts taken together will be deemed to constitute one and the same
instrument.

 

5



--------------------------------------------------------------------------------

SIGNATORIES

EXECUTED as a DEED.

 

SIGNED SEALED and DELIVERED for and on

behalf of MACQUARIE LEASING PTY

LIMITED ABN 38 002 674 982 by Anastasia Walker

and Ronnie Alam

its Attorneys under a Power of Attorney

dated 4 March 2014

and each Attorney declares that he or she has not

received any notice of the revocation of such Power of

Attorney in the presence of:

    

 

 

 

 

/s/ Anastasia Walker

Anastasia Walker

Solicitor

Signature of Attorney

  

/s/ Karlo Colak

      

/s/ Ronnie Alam

Ronnie Alam

Solicitor

  

Signature of Witness

      

Signature of Attorney

  

Karlo Colak

         

Name of Witness in full

         

SIGNED SEALED and DELIVERED for and on

behalf of MACQUARIE BANK LIMITED ABN

46 008 583 542 by

and

its Attorneys under a Power of Attorney

dated (Signed in Sydney, POA Ref: #938

        dated 22nd November 2012)

and each Attorney declares that he or she has not

received any notice of the revocation of such Power of

Attorney in the presence of:

    

 

 

 

/s/ Kevin Lee

Kevin Lee

Division Director

 

Signature of Attorney

  

 

/s/ Peter Fogarty

      

/s/ Robert McRobbie

Robert McRobbie

Division Director

Legal Risk Management

  

Signature of Witness

      

Signature of Attorney

  

Peter Fogarty

Lawyer

         

Name of Witness in full

         

 

6



--------------------------------------------------------------------------------

SIGNED SEALED and DELIVERED for and on

behalf of AUSTRALIA AND NEW ZEALAND

BANKING GROUP LIMITED ABN 11 005 357

522

by its Attorney under a Power of Attorney

dated 22/11/13

and its Attorney declares that he or she has not

received any notice of the revocation of such Power of

Attorney in the presence of:

       

/s/ Jordan Batchelor

      

/s/ Joe D’Ambrosio

  

Signature of Witness

      

Signature of Attorney

  

Jordan Batchelor

      

Joe D’Ambrosio

  

Name of Witness in full

      

Name of Attorney in full

  

SIGNED SEALED and DELIVERED for and on behalf of MACQUARIE SECURITIES MANAGEMENT
PTY LIMITED ABN 26 003 435 443

by

and

its Attorneys under a Power of Attorney

dated (Signed in Sydney,

             POA Ref: #42 dated

             8th  July 2013)

and each Attorney declares that he or she has not received any notice of the
revocation of such Power of Attorney in the presence of:

      

 

 

 

 

/s/ Kevin Lee

Kevin Lee

Division Director

 

Signature of Attorney

  

/s/ Peter Fogarty

      

/s/ Robert McRobbie

Robert McRobbie

Division Director

Legal Risk Management

            

Signature of Witness

      

Signature of Attorney

  

Peter Fogarty

Lawyer

         

Name of Witness in full

         

 

7



--------------------------------------------------------------------------------

SIGNED SEALED and DELIVERED for and on behalf of PERPETUAL TRUSTEE COMPANY
LIMITED ABN 42 000 001 007 by

and

its Attorneys under a Power of Attorney

dated

and each Attorney declares that he or she has not received any notice of the
revocation of such Power of Attorney in the presence of:

      

/s/ Hagbarth Strom

Hagbarth Strom

Manager

Signature of Attorney

 

  

/s/ Jamie Walter Taylor

      

/s/ Noora Pahkala

Noora Pahkala

Manager

  

Signature of Witness

      

Signature of Attorney

  

Jamie Walter Taylor

Solicitor

         

Name of Witness in full

         

SIGNED SEALED and DELIVERED for and on behalf of THE BANK OF NEW YORK MELLON

by

its Authorised Signatory

and the Authorised Signatory declares that he or she has not received any notice
of the revocation of his or her authority to sign, in the presence of:

         

/s/ Latoya S. Elvin

      

/s/ Michelle Drinkard

  

Signature of Witness

      

Signature of Authorised Signatory

  

Latoya S. Elvin

      

Michelle Drinkard

Vice President

  

Name of Witness in full

      

Name of Authorised Signatory in full

  

 

8



--------------------------------------------------------------------------------

SIGNED SEALED and DELIVERED for and on behalf of MACQUARIE BANK LIMITED ABN 46

008 583 542 by

and

its Attorneys under a Power of Attorney

dated (Signed in Sydney, POA Ref: #938

              dated 22nd November 2012)

and each Attorney declares that he or she has not received any notice of the
revocation of such Power of Attorney in the presence of:

    

/s/ Kevin Lee

Kevin Lee

Division Director

 

Signature of Attorney

 

 

  

/s/ Peter Fogarty

      

/s/ Robert McRobbie

Robert McRobbie

Division Director

Legal Risk Management

            

Signature of Witness

      

Signature of Attorney

  

Peter Fogarty

Lawyer

         

Name of Witness in full

         

 

9